Holmes, J.
The direction in Mr. Bussey’s will that certain real estate, including that in question, “ be not sold or alienated, but reserved for the purposes of this will,” is inserted in the midst of the provisions for his family and for annuitants, which are to be made or secured before the final transfer to Harvard College. It is surrounded by other directions addressed in terms to the trustees who hold only until that transfer. The reason expressed for the direction is the testator’s opinion that such real estate is the safest property from which “ to raise a permanent fund for the accomplishment of the purposes of my will.” The trustees are authorized to let the land in question for a term not longer than ninety-nine years, but no similar power is given to Haaward College when the land comes to its hands. In the third codicil the trustees are empowered to sell some of the land ordered by the will to be reserved ; but no similar power is given to the College. In the gift to the College certain land is *118given upon the trust that the College will retain the same, for reasons expressed in the will, but no such trust is expressed with regard to the land in question. The foregoing considerations seem to us sufficient to show that the testator did not intend or attempt to make the land in question inalienable when it reached Harvard College; and that the first words of the trust imposed upon it, “ to manage and invest the same to the best advantage,” carry a power to sell. Boston Safe Deposit & Trust Co. v. Mixter, 146 Mass. 100, 104. See, further, St. 1889, c. 104.

Judgment for the plaintiff.